Walworth, Chancellor, and Lott, Senator,
delivered opinions in favor of affirming the judgment of the supreme court, and Putnam and Scott, Senators, in favor of reversing.
*219On the question being put, “ Shall this judgment be reversed?” the members of the court voted as follows:
For reversal: Senators Putnam, Scott, Deyo andELus-D—4.
Fot affirmance: The Chancellor, and Senatorá Bart-lit, Bockee, Denñiston, Dixon, Ely, Faulkner, Franklin, Hopkins, Lawrence, Lott, Mitchell, Platt, Porter, Rhoades, Scovil, Varney and Wright—-18.
Judgment affirmed.